DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwang et al. (KR1020140071184; translation provided by Google) in view of Hata et al. (U.S. Pub. No. 2010/0062229).

Hata et al. teaches which individual CNTs are aligned and which has excellent shape processability due to low bulk density (paragraph 7). Hata et al. teaches tap density is a weight density after placing the powdered aligned single-walled CNT aggregate in a container and dropping the same from the height of 25 mm to a hard surface repetitively 20 times (paragraph 266).  Hata et al. teaches a tap density of 0.014 g/cc which converts to 140 kg/m3 (paragraph 266).
It would have been obvious to one of ordinary skill in the art at the time of filing to adjust the tap density of the carbon nanotube bundles taught by Kwang et al. to achieve maximum packing density and excellent processability.  Furthermore a tap density of 140 kg/m3 and bulk density of 90 kg/m3 would provide a ratio of 1.55 and using applicant’s equation.
Claim 1 is a product claim.  It is the position the recitation of “y is a number representing a production yield of the bundle-type carbon nanotube” is directed to a process step because “production yield” is the amount of something produced during a process. It is therefore the position of the Office the recitation is not limitation per MPEP §2113 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966

	Regarding claim 7, Kwang et al. teaches a BET surface area of at least about 150 m2/g and therefore encompasses a specific surface area of the carbon nanotube is 150 to 100 m2/g (page 5, paragraph 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827.  The examiner can normally be reached on M-F 3 pm – 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        06/01/2021